Name: Commission Regulation (EEC) No 97/91 of 15 January 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 1 . 91 Official Journal of the European Communities No L 11 /25 COMMISSION REGULATION (EEC) No 97/91 of 15 January 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 Q, as last amended by Regulation (EEC) No 77/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereQf, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3709/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to -in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ si rticle 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 16 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 353, 17. 12 . 1990, p . 23 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 358, 21 . 12 . 1990, p. 13 . 0 OJ No L 167, 25. 7. 1972, p. 9 . 6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 367, 29 : 12 . 1990, p . 80 . (8) OJ No L 9, 12. 1 . 1991 , p. 22 . O OJ No L 266, 28 . 9 . 1983, p . 1 . No L 11 /26 Official Journal of the European Communities 16. 1 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 ' kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 28,495 28,145 28,224 28,503 28,294 28,294  Other Member States 21,525 21,175 21,254 21,533 21,324 21,324 2. Final aids : II Seed harvested and processed in : l.\  Federal Republic of Germany (DM) 50,67 49,85 50,04 50,69 50,20 50,25  Netherlands (Fl) 57,10 56,17 56,38 57,12 56,56 56,61  BLEU (Bfrs/Lfrs) 1 045,17 1 028,18 1 032,02 1 045,56 1 035,41 1 035,42  France (FF) 169,95 167,19 167,81 170,02 168,37 168,37  Denmark (Dkr) 193,29 190,15 190,86 193,36 191,49 191,49  Ireland ( £ Irl) 18,916 18,608 18,678 18,923 18,739 18,739  United Kingdom ( £) 16,509 16,223 16,281 16,478 16,304 16,260  Italy (Lit) 37 915 37 299 37 438 37 929 37 561 37 511  Greece (Dr) 4 503,47 4 396,82 4 381,98 4 419,49 4 359,66 4 272,04  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 -  in Portugal (Esc) 5 928,40 5 854,44 5 870,66 5 928,94 5 884,62 5 856,41 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain 1,835 1,485 1,564 1,843 1,634 1,634  Portugal 30,995 30,645 30,724 31,003 30,794 30,794  Other Member States 24,025 23,675 23,754 24,033 23,824 23,824 2. Final aids : Il\ || Seed harvested and processed in : Il \ II  Federal Republic of Germany (DM) 56,56 55,74 55,92 56,58 56,09 56,13  Netherlands (Fl) 63,73 62,80 63,01 63,75 63,19 63,24  BLEU (Bfrs/Lfrs) 1 166,57 1 149,57 1 153,41 1 166,95 1 156,81 1 156,81  France (FF) 189,69 186,93 187,55 189,76 188,11 188,11  Denmark (Dkr) 215,74 212,60 213,31 215,81 213,94 213,94  Ireland ( £ Irl) 21,113 20,805 20,874 21,120 20,936 20,936  United Kingdom ( £) 18,458 18,172 18,230 18,427 18,253 18,209  Italy (Lit) 42 319 41 702 41 841 42 333 41 965 41 914  Greece (Dr) 5 060,74 4 954,08 4 939,25 4 976,75 4 916,92 4 829,30  Spain (Pta) 336,11 284,77 295,20 330,14 299,56 278,72  Portugal (Esc) 6 450,09 6 376,13 6 392,35 6 450,63 6 406,31 6 378,10 16. 1 . 91 Official Journal of the European Communities No L 11 /27 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU): I I  Spain 29,706 29,814 29,872 29,643 30,120  Portugal 38,630 38,742 38,805 38,586 39,060  Other Member States 26,390 26,502 26,565 26,346 26,820 2. Final aids : l l l (a) Seed harvested and processed in (') : I I I  Federal Republic of Germany \ ll\ (DM) 62,13 62,39 62,54 62,02 63,14  Netherlands (Fl) 70,00 70,30 70,47 69,88 71,14  BLEU (Bfrs/Lfrs) 1 281,40 1 286,84 1 289,90 1 279,26 1 1 302,28  France (FF) 208,37 209,25 209,75 208,02 211,76  Denmark (Dkr) 236,98 237,99 238,55 236,58 240,84  Ireland ( £ Irl) 23,191 23,289 23,345 23,152 23,569  United Kingdom ( £) 20,252 20,335 20,379 20,171 20,545  Italy (Lit) 46 485 46 682 46 793 46 407 47 242  Greece (Dr) 5 533,30 5 537,56 5 513,42 5 420,14 5 531,26  Portugal (Esc) 8 040,84 8 063,94 8 076,73 8 030,23 8 129,44 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 594,90 4 652,16 4 612,06 4 669,93 4 619,68 4 678,34 4 579,1 1 4 639,49 4 651,41 4 711,40 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,046890 2,044090 2,041980 2,039770 2,039770 2,033520 Fl 2,307840 2,305340 2,302950 2,300400 2,300400 2,293080 Bfrs/Lfrs 42,226100 42,201400 42,167600 42,131000 42,131000 42,014400 FF 6,951880 6,947930 6,944660 6,941890 6,941890 6,936440 Dkr 7,881790 7,879600 7,877410 7,873980 7,873980 7,868310 £Irl 0,767021 0,766507 0,766530 0,766515 0,766515 0,766812 £ 0,703866 0,705914 0,707414 0,708901 0,708901 0,711890 Lit 1 539,33 1 540,80 1 542,38 1 543,71 1 543,71 1 550,32 Dr 215,07800 217,23600 219,34100 221,25600 221,25600 227,56400 Esc 182,70100 182,63500 182,84000 183,54800 183,54800 185,59100 Pta 129,89800 130,32400 130,66800 131,07500 131,07500 132,16200